558 F.2d 1346
Jane DOE, Appellant,v.John H. POELKER, Mayor of the City of St. Louis, Missouri,and R. Dean Wochner, M.D., Director of the Department ofHealth and Hospitals and Acting Hospital Commissioner of theCity of St. Louis, Appellees.Jane DOE et al., Appellants,v.John H. POELKER, Mayor of the City of St. Louis, Missouri,and R. Dean Wochner, M.D., Director of the Department ofHealth and Hospitals and Acting Hospital Commissioner of theCity of St. Louis, Appellees.
Nos. 74-1232, 75-1069.
United States Court of Appeals,Eighth Circuit.
July 21, 1977.Judgment amended Oct. 21, 1977.

ORDER
Pursuant to the decision of the Supreme Court of the United States in these causes (Supreme Court No. 75-442) --- U.S. ----, 97 S. Ct. 2391, 53 L. Ed. 2d 528, it is now here ordered by this Court that opinion of this Court filed in No. 74-1232 on June 4, 1974, is vacated.
And it is further ordered by this Court that the opinion of this Court filed in No. 75-1069 on April 14, 1975, 515 F.2d 541, is vacated.


1
It is further ordered by this Court that the judgment of the United States District Court for the Eastern District of Missouri in each of these causes be and is hereby affirmed.


2
Mandate forthwith.

Amended Judgment

3
The Judgment of this Court entered July 21, 1977 is amended by vacating the Judgment in number 74-1232.  The Court's Judgment in case number 74-1232 of June 4, 1974 is reinstated.  The Judgment in case number 75-1069, as amended on July 21, 1977, remains in effect.


4
The costs in number 75-1069 in the amount of $171.00 plus the costs awarded by th Supreme Court of the United States are taxed against the appellee, City of St. Louis.


5
Motions seeking to stay further proceedings in these appeals and to tax costs against the American Civil Liberties Union are denied.